Citation Nr: 1226299	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-36 013	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury. 

2.  Entitlement to service connection for a post-total hip replacement (THR) left hip disability, claimed as secondary to residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1942 to November 1945.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In January and June 2011, the case was remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

In January 2011 (in pertinent part) and June 2011, the Board remanded the matters on appeal for the development of additional private treatment records.  Specifically, it was requested that the RO:  

[A]sk the Veteran to identify all private providers of treatment he has received for right knee and/or left hip disability since his discharge from service, and to provide any authorizations necessary for VA to obtain records of all such private treatment, specifically including treatment reports from Dr. Reynolds and from South Suburban Hospital.

See June 2011 Board remand.

A close review of the record found that a June 2011 letter from the RO asked the Veteran to identify all private providers of treatment that he had received for his right knee and/or left hip disability since his discharge from service, and provide any authorizations necessary for VA to obtain records of all such private treatment, specifically including treatment reports from Dr. Reynolds and from South Suburban Hospital.  He did not provide the authorizations for VA to obtain the specified private treatment records and, instead, provided duplicates of private records which were previously submitted (and appear incomplete).  

In September 2011, the RO sent the Veteran a "corrective letter of the [June 30 2011] letter" that provides contradictory instructions, and requires clarification.  Specifically, the letter begins (see first line of letter) by instructing the Veteran "There is no need for you to send in any additional information."  It goes on to advise him of what is still needed.  Given the introductory misinformation provided, it is quite possible (and even likely) that the Veteran believed that no further action on his part was required.  However, as was noted, treatment records from Dr. Reynolds and from South Suburban Hospital (which have been identified as pertinent evidence) remain outstanding.  Therefore, clarification to the Veteran and further development for the records are needed.  

The Veteran is advised, once again, that a governing regulation provides that where evidence (to include releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will (emphasis added) be considered abandoned.  See 38 C.F.R. § 3.158(a).

The Board notes that this case has been advanced on its docket due to the Veteran's age, and that inherent in a remand is a delay of the final determination.  However, given the circumstances the Board has no other option.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
1.  The RO should ask the Veteran to identify all private providers of treatment he has received for right knee and/or left hip disability since his discharge from service, and to provide any authorizations necessary for VA to obtain records of all such private treatment, specifically including treatment reports from Dr. Reynolds and from South Suburban Hospital.  He should be instructed that submissions of duplicates of partial records previously submitted are not an adequate response to the request for his assistance.  The RO should secure for the record copies of complete clinical records (those not already associated with the claims folder) from the identified providers (as the Board's previous remands instructed).  In connection with this development the Veteran must be reminded of the provisions of 38 C.F.R. § 3.158(a).  He should be advised that he must provide releases for the records sought, as those records are necessary for a proper adjudication of his claims.  He should be afforded the full one year period of time provided by regulation to respond to the request (and advised that expedient processing of his claim/appeal is entirely dependent on the promptness of his response).  The RO should obtain complete records of all such treatment and evaluation from the sources identified.  If any provider does not respond, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that any private treatment records are received.

2.  The RO must ensure that the development requested above is completed in entirety, undertake any further development warranted by the results of the development sought above (to include a new VA examination, if indicated), and then re-adjudicate the claim.  (If the Veteran does not respond to the RO's request for identification of, and releases for, the complete records sought above within one year, the claims must be further processed under 38 C.F.R. § 3.158(a).)  If either claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

